 



Exhibit 10.09

The Hartford Financial Services Group, Inc.

17,211,837 Shares of Common Stock, par value $.01 per share

THE HARTFORD INCENTIVE STOCK PLAN

PLAN INFORMATION

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

The Prospectus covers such additional securities as may be issuable as a result
of anti-dilution provisions contained in the instruments pursuant to which
securities covered by the Prospectus are issued.

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE
ACCURACY OR ADEQUACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

Amended and Restated as of October 16, 2003

 



--------------------------------------------------------------------------------



 



     Additional information about The Hartford Incentive Stock Plan (the “Plan”)
and its administration may be obtained without charge by written or oral request
to the Manager of Stock Option Plan Administration, The Hartford Financial
Services Group, Inc. (“the Company”), Hartford Plaza, Hartford, CT 06115,
telephone number (860) 547-5000.

AVAILABLE INFORMATION

     The Company will provide, without charge, upon the written or oral request
of any person to whom this Prospectus is delivered, a copy of any of the
following documents, all of which are incorporated by reference in this
Prospectus:



  (a)   The Company’s latest Annual Report on Form 10-K filed with the
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a)
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);     (b)   All other reports filed pursuant to Section 13(a) or 15(d) of
the Exchange Act since the end of the fiscal year covered by the Form 10-K
referred to in (a) above; and     (c)   The description of the Company’s common
stock and the rights associated with the Company’s common stock contained in a
registration statement filed under the Exchange Act, including any amendment or
report filed for the purpose of updating such description.

     All documents subsequently filed with the Commission by the Company
pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, after the
date hereof and prior to the filing of a post-effective amendment which
indicates that all securities offered have been sold or which deregisters all
securities then remaining unsold shall be deemed to be incorporated by reference
in the Prospectus and to be a part thereof from the date of filing such
documents.

     In addition, the Company will provide, without charge, upon the written or
oral request of any person to whom this Prospectus is delivered, the following
documents:



  (a)   When updating information is furnished, a copy of all documents
previously delivered containing Plan information that then constitute part of
this Prospectus; and     (b)   A copy of whichever of the following was
previously distributed pursuant to Rule 428(b)(2) under the Securities Act of
1933, as amended (the “Securities Act”):



  (i)   The Company’s annual report to stockholders containing the information
required by Rule 14a-3(b) under the Exchange Act for its latest fiscal year;    
(ii)   The Company’s annual report on Form 10-K for its latest fiscal year; or

2



--------------------------------------------------------------------------------



 



  (iii)   The latest prospectus filed pursuant to Rule 424(b) under the
Securities Act that contains audited financial statements for the Company’s
latest fiscal year.

Any statement contained in a document incorporated or deemed to be incorporated
by reference in the Prospectus shall be deemed to be modified or superseded for
purposes of the Prospectus to the extent that a statement contained in the
Prospectus or in any other subsequently filed document which also is or is
deemed to be incorporated by reference in the Prospectus modifies or supersedes
such statement. Any such statement so modified or superseded shall not be
deemed, except as so modified or superseded, to constitute a part of the
Prospectus. Any such document, as well as the Company’s most recent annual
report to shareholders and any other report or communication distributed to the
Company’s shareholders generally, may be obtained without charge by written or
oral request to the Manager of Stock Option Plan Administration, The Hartford
Financial Services Group, Inc., Hartford Plaza, Hartford, CT 06115, telephone
number: (860) 547-5000.

3



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
General Information
    4  
The Hartford Incentive Stock Plan
    5  
Administration
    23  
Federal Tax Treatment
    23  

GENERAL INFORMATION

     The Plan contains a limit on the aggregate number of shares which may be
awarded for the duration of the Plan. The maximum limit applicable to all share
awards for the duration of the Plan is eight percent (8%) of the total
outstanding shares of the Company’s common stock as of the date of shareholder
approval of the Plan. In addition, no more than 20% of the total may be
available for awards of restricted stock or performance shares under the Plan.
The Plan limits the award of stock options to any one person in any year to no
more than 1,000,000 shares. The Plan limits the award of performance shares to
any one person in any year to no more than 200,000 shares.

     The Plan permits the committee administering the Plan to award performance
shares and restricted stock, as well as non-qualified stock options and
incentive stock options, with or without stock appreciation rights. Reference is
made to the text of the Plan herein for a complete description of awards
permitted under the Plan and the relevant provisions and conditions applicable
thereto.

     The prospectus does not cover resales of the Company’s common stock
acquired pursuant to the provisions of the Plan. Resales may be subject to
restrictions or limitations imposed by the Securities Act of 1933 and the
Securities Exchange Act of 1934.

     The Plan is not subject to any of the provisions of the Employee Retirement
Income Security Act of 1974. Furthermore, Section 401 of the Internal Revenue
Code relating to certain qualified pension, profit-sharing and stock bonus plans
does not apply to the Plan.

     Plan participants receive information with respect to their participation,
including the date of grant, the exercise price, the amount exercisable and the
expiration date, as well as applicable information concerning whatever
performance shares or restricted stock may be relevant to them.

     Set forth below is the text of the Plan.

4



--------------------------------------------------------------------------------



 



THE HARTFORD INCENTIVE STOCK PLAN

1. Purpose

     The purpose of the Plan is to motivate and reward superior performance on
the part of Key Employees of The Hartford and to thereby attract and retain Key
Employees of superior ability. In addition, the Plan is intended to further
opportunities for stock ownership by such Key Employees and Directors in order
to increase their proprietary interest in The Hartford and, as a result, their
interest in the success of the Company. Awards will be made, in the discretion
of the Committee, to Key Employees (including officers and directors who are
also Key Employees) whose responsibilities and decisions directly affect the
performance of any Participating Company and its subsidiaries, and also to
Directors. Such incentive awards may consist of stock options and stock
appreciation rights payable in stock or cash for Key Employees or Directors, and
performance shares, restricted stock or any combination of the foregoing for Key
Employees, as the Committee may determine.

2. Definitions

     When used herein, the following terms shall have the following meanings:

     “Act” means the Securities Exchange Act of 1934, as amended.

     “Award” means an award granted to any Key Employee or Director in
accordance with the provisions of the Plan in the form of Options, Rights,
Performance Shares or Restricted Stock, or any combination of the foregoing, as
applicable.

     “Award Document” means the written notice, agreement, or other document
evidencing each Award granted under the Plan.

     “Beneficial Owner” means any Person who, directly or indirectly, has the
right to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (a) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (i) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(ii) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (i) or (ii) above, whether or not
such agreement, arrangement or understanding is also then reportable by such
Person on Schedule 13D under the Act (or any comparable or successor report);
and (b) a Person engaged in business as an underwriter of securities shall not
be deemed to be the

5



--------------------------------------------------------------------------------



 



Beneficial Owner of any security acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of forty days
after the date of such acquisition.

     “Beneficiary” means the beneficiary or beneficiaries designated pursuant to
the Plan to receive the amount, if any, payable under the Plan upon the death of
an Award recipient.

     “Board” means the Board of Directors of the Company.

     “Change of Control” means the occurrence of an event defined in Section 9
of the Plan.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Committee” means the Compensation and Personnel Committee of the Board or
such other committee as may be designated by the Board to administer the Plan.

     “Company” means The Hartford Financial Services Group, Inc. and its
successors and assigns.

     “Director” means a member of the Board who is not an employee of any
Participating Company.

     “Eligible Employee” means an Employee as defined in the Plan; provided,
however, that except as the Board or the Committee, pursuant to authority
delegated by the Board, may otherwise provide on a basis uniformly applicable to
all persons similarly situated, “Eligible Employee” shall not include any
“Ineligible Person,” which includes: (a) a person who (i) holds a position with
the Company’s “HARTEMP” Program, (ii) is hired to work for a Participating
Company through a temporary employment agency, or (iii) is hired to a position
with a Participating Company with notice on his or her date of hire that the
position will terminate on a certain date; (b) a person who is a leased employee
(within the meaning of Code Section 414(n)(2)) of a Participating Company or is
otherwise employed by or through a temporary help firm, technical help firm,
staffing firm, employee leasing firm, or professional employer organization,
regardless of whether such person is an Employee of a Participating Company, and
(c) a person who performs services for a Participating Company as an independent
contractor or under any other non-employee classification, or who is classified
by a Participating Company as, or determined by a Participating Company to be,
an independent contractor, regardless of whether such person is characterized or
ultimately determined by the Internal Revenue Service or any other Federal,
State or local governmental authority or regulatory body to be an employee of a
Participating Company or its affiliates for income or wage tax purposes or for
any other purpose.

     Notwithstanding any provision in the Plan to the contrary, if any person is
an Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to

6



--------------------------------------------------------------------------------



 



participate in the Plan, such person shall not be eligible to participate in the
Plan, notwithstanding such classification, unless and until designated as an
Eligible Employee by the Committee, and if so designated, the participation of
such person in the Plan shall be prospective only.

     “Employee” means any person regularly employed by a Participating Company,
but shall not include any person who performs services for a Participating
Company as an independent contractor or under any other non-employee
classification, or who is classified by a Participating Company as, or
determined by a Participating Company to be, an independent contractor.

     “Fair Market Value,” unless otherwise indicated in the provisions of this
Plan, means, as of any date, the composite closing price for one share of Stock
on the New York Stock Exchange or, if no sales of Stock have taken place on such
date, the composite closing price on the most recent date on which selling
prices were quoted, the determination to be made in the discretion of the
Committee.

     “Formula Price” means the highest of: (a) the highest composite daily
closing price of the Stock during the period beginning on the 60th calendar day
prior to the Change of Control and ending on the date of such Change of Control,
(b) the highest gross price paid for the Stock during the same period of time,
as reported in a report on Schedule 13D filed with the Securities and Exchange
Commission, or (c) the highest gross price paid or to be paid for a share of
Stock (whether by way of exchange, conversion, distribution upon merger,
liquidation or otherwise) in any of the transactions set forth in Section 9 of
the Plan as constituting a Change of Control; provided that in the case of the
exercise of any such Right related to an Incentive Stock Option, “Formula Price”
shall mean the Fair Market Value of the Stock at the time of such exercise.

     “Incentive Stock Option” means a stock option qualified under Section 422
of the Code.

     “Key Employee” means an Eligible Employee (including any officer or
director who is also an Eligible Employee) whose responsibilities and decisions,
in the judgment of the Committee, directly affect the performance of the Company
and its subsidiaries.

     “Option” means an option awarded under Section 5 of the Plan to purchase
Stock of the Company, which option may be an Incentive Stock Option or a
non-qualified stock option.

     “Participating Company” means the Company or any subsidiary or other
affiliate of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.

     “Performance Share” means a performance share awarded under Section 6 of
the Plan.

7



--------------------------------------------------------------------------------



 



     “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Act, as supplemented by Section 13(d)(3) of the Act; provided, however, that
Person shall not include: (a) the Company, any subsidiary of the Company or any
other Person controlled by the Company, (b) any trustee or other fiduciary
holding securities under any employee benefit plan of the Company or of any
subsidiary of the Company, or (c) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of securities of the Company.

     “Plan” means The Hartford Incentive Stock Plan, as the same may be amended,
administered or interpreted from time to time.

     “Plan Year” means the calendar year.

     “Potential Change of Control” means the occurrence of an event defined in
Section 9 of the Plan.

     “Retirement” means the following:

     (a) Key Employees Hired Before 2001. Solely with respect to a Key Employee
with an original hire date with a Participating Company before January 1, 2001
who: (i) is covered in whole or in part under the final average pay formula of
the Retirement Plan, or (ii) is not eligible for coverage under the Retirement
Plan, “Retirement” means satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Key Employee were covered under the final average pay formula of the
Retirement Plan), provided such event results in such Key Employee’s separation
from employment with the Company, or

     (b) Key Employees Hired During 2001. Solely with respect to a Key Employee
with an original hire date with a Participating Company on or after January 1,
2001 but before January 1, 2002 who: (i) is covered under the cash balance
formula of the Retirement Plan, or (ii) is not eligible for coverage under the
Retirement Plan, “Retirement” means satisfaction of the requirements for early
or normal retirement under the final average pay formula of the Retirement Plan
(assuming such Key Employee were covered under the final average pay formula of
the Retirement Plan), provided such event results in such Member’s separation
from the employment of the Company.

     “Retirement Plan” means The Hartford Retirement Plan for U.S. Employees, as
amended from time to time.

     “Restricted Stock” means Stock awarded under Section 7 of the Plan subject
to such restrictions as the Committee deems appropriate or desirable.

     "Right” means a stock appreciation right awarded in connection with an
Option under Section 5 of the Plan.

8



--------------------------------------------------------------------------------



 



     “Stock” means the common stock ($.01 par value) of The Hartford.

     “The Hartford” means the Company and its subsidiaries, and their successors
and assigns.

     “Total Disability” means the complete and permanent inability of a Key
Employee to perform all of his or her duties under the terms of his or her
employment with any Participating Company, as determined by the Committee upon
the basis of such evidence, including independent medical reports and data, as
the Committee deems appropriate or necessary.

     “Transferee” means any person or entity to whom or to which a non-qualified
stock option has been transferred and assigned in accordance with Section 5(h)
of the Plan.

3. Shares Subject to the Plan

     The aggregate number of shares of Stock which may be awarded under the Plan
shall be subject to a maximum limit applicable to all Awards for the duration of
the Plan (the “Maximum Limit”). The Maximum Limit shall be eight percent (8%) of
the total of the outstanding shares of Stock as of the date of shareholder
approval of the Plan.

     In addition to the foregoing, in no event shall more than twenty percent
(20%) of the total number of shares on a cumulative basis be available for
Restricted Stock and Performance Share Awards. Further, for any Plan Year:
(a) no individual Key Employee may receive an Award of Options for more than
1,000,000 shares, and (b) no individual Key Employee may receive an Award of
Performance Shares for more than 200,000 shares.

     Subject to the above limitations, shares of Stock to be issued under the
Plan may be made available from the authorized but unissued shares, or shares
held by the Company in treasury or from shares purchased in the open market.

     For the purpose of computing the total number of shares of Stock available
for Awards under the Plan, there shall be counted against the foregoing
limitations the number of shares of Stock subject to issuance upon exercise or
settlement of Awards and the number of shares of Stock which equals the value of
performance share Awards, in each case determined as at the dates on which such
Awards are granted. If any Awards under the Plan are forfeited, terminated,
expire unexercised, are settled in cash in lieu of Stock or are exchanged for
other Awards, the shares of Stock which were theretofore subject to such Awards
shall again be available for Awards under the Plan to the extent of such
forfeiture, termination, expiration, cash settlement or exchange of such Awards.
Further, any shares of Stock that are exchanged (either actually or
constructively) by optionees as full or partial payment to the Company of the
purchase price of shares of Stock being acquired through the exercise of an
Option granted under the Plan may be available for subsequent Awards.

9



--------------------------------------------------------------------------------



 



4. Grant of Awards and Award Documents

     (a) Subject to the provisions of the Plan, the Committee shall: (i)
determine and designate from time to time those Key Employees or groups of Key
Employees to whom Awards are to be granted, and those Directors to whom Options
and Rights may be granted; (ii) determine the form or forms of Award to be
granted to any Key Employee and any Director; (iii) determine the amount or
number of shares of Stock subject to each Award; and (iv) determine the terms
and conditions of each Award.

     (b) Each Award granted under the Plan shall be evidenced by a written Award
Document. Such Award Document shall be subject to and incorporate the express
terms and conditions of each Award, if any, required under the Plan or required
by the Committee.

5. Stock Options and Rights

     (a) With respect to Options and Rights, the Committee shall: (i) authorize
the granting of Incentive Stock Options, non-qualified stock options, or a
combination of Incentive Stock Options and non-qualified stock options;
(ii) authorize the granting of Rights which may be granted in connection with
all or part of any Option granted under this Plan, either concurrently with the
grant of the Option or at any time thereafter during the term of the Option;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.

     (b) Any option issued hereunder which is intended to qualify as an
Incentive Stock Option shall be subject to such limitations or requirements as
may be necessary for the purposes of Section 422 of the Code or any regulations
and rulings thereunder to the extent and in such form as determined by the
Committee in its discretion.

     (c) The exercise period for a non-qualified stock option and any related
Right shall not exceed ten years and two days from the date of grant, and the
exercise period for an Incentive Stock Option and any related Right shall not
exceed ten years from the date of grant.

     (d) The Option price per share shall be determined by the Committee at the
time any Option is granted and shall be not less than the Fair Market Value of
one share of Stock on the date the Option is granted.

     (e) No part of any Option or Right may be exercised until the Key Employee
who has been granted the Award shall have remained in the employ of a
Participating Company for such period after the date of grant as the Committee
may specify, if any, and the Committee may further require exercisability in
installments.

10



--------------------------------------------------------------------------------



 



     (f) Except as provided in Section 9, the purchase price of the shares of
Stock as to which an Option is exercised shall be paid to the Company at the
time of exercise either in cash, Stock already owned by the optionee, or a
combination of the foregoing having a total Fair Market Value equal to the
purchase price. The Committee shall determine acceptable methods for tendering
Stock as payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock for such purpose as it deems appropriate.

     (g) In case of a Key Employee’s termination of employment with all
Participating Companies, the following provisions shall apply:

          (i) If a Key Employee who has been granted an Option shall die before
such Option has expired, his or her Option may be exercised in full by: (A) the
person or persons to whom the Key Employee’s rights under the Option pass by
will, or if no such person has such right, by his or her executors or
administrators; (B) his or her Transferee(s) (with respect to non-qualified
Options); or (C) his or her Beneficiary designated pursuant to the Plan, at any
time, or from time to time, within five years after the date of the Key
Employee’s death or within such other period, and subject to such terms and
conditions as the Committee may specify, but not later than the expiration date
specified in Section 5(c) above. Any such Options not fully exercisable
immediately prior to such optionee’s death shall become fully exercisable upon
such death unless the Committee, in its sole discretion, shall otherwise
determine.

          (ii) If the Key Employee’s employment with all Participating Companies
terminates: (A) because of his or her Total Disability, or (B) solely in the
case of a Key Employee with an original hire date with a Participating Company
before January 1, 2002, because of his or her voluntary termination of
employment due to Retirement; he or she may exercise his or her Options in full
at any time, or from time to time, within five years after the date of the
termination of his or her employment, or within such other period, and subject
to such terms and conditions as the Committee may specify, but not later than
the expiration date specified in Section 5(c) above. Any such Options not fully
exercisable immediately prior to such optionee’s Total Disability or Retirement
shall become fully exercisable upon such Total Disability or Retirement unless
the Committee, in its sole discretion, shall otherwise determine.

          (iii) Except as provided in Section 5(g)(ii) and Section 9, if the Key
Employee shall voluntarily resign from employment or he or she is terminated for
cause as determined by the Committee, the Options or Rights shall be canceled
coincident with the effective date of the termination of employment.

          (iv) Except as provided in Section 9, if a Key Employee’s employment
terminates for any other reason, he or she may exercise his or her Options, to
the extent that he or she shall have been entitled to do so at the date of the
termination of his or her employment at any time, or from time to time, within
three months after the date of the

termination of his or her employment, or within such other period, and subject
to such terms

11



--------------------------------------------------------------------------------



 



and conditions as the Committee may specify, but not later than the expiration
date specified in Section 5(c) above.

     (h) Except as provided in this Section 5(h) or required by applicable law,
no Option or Right granted under the Plan shall be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
optionee, an Option or Right shall be exercisable only by the Key Employee or
Director to whom the Option or Right is granted. Notwithstanding the foregoing,
all or a portion of a non-qualified Option may be transferred and assigned by
such persons designated by the Committee, to such persons or groups of persons
designated as permissible Transferees by the Committee, and upon such terms and
conditions as the Committee may from time to time authorize and determine in its
sole discretion.

     (i) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation, termination due to
death, disability or retirement, such Director (or Beneficiary, in the event of
death) may exercise any Option or Right granted to him or her only to the extent
determined by the Committee as set forth in such Director’s Award Document
and/or any administrative rules or other terms and conditions adopted by the
Committee from time to time applicable to such Option or Right granted to such
Director.

     (j) With respect to an Incentive Stock Option, the Committee shall specify
such terms and provisions as the Committee may determine to be necessary or
desirable in order to qualify such Option as an “incentive stock option” within
the meaning of Section 422 of the Code.

     (k) With respect to the exercisability and settlement of Rights:

          (i) Upon exercise of a Right, a Key Employee or Director shall be
entitled, subject to such terms and conditions the Committee may specify, to
receive upon exercise thereof all or a portion of the excess of (A) the Fair
Market Value of a specified number of shares of Stock at the time of exercise,
as determined by the Committee, over (B) a specified amount which shall not,
subject to Section 5(d), be less than the Fair Market Value of such specified
number of shares of Stock at the time the Right is granted. Upon exercise of a
Right, payment of such excess shall be made as the Committee shall specify in
cash, the issuance or transfer to the Key Employee or Director of whole shares
of Stock with a Fair Market Value at such time equal to any excess, or a
combination of cash and shares of Stock with a combined Fair Market Value at
such time equal to any such excess, all as determined by the Committee. The
Company will not issue a fractional share of Stock and, if a fractional share
would otherwise be issuable, the Company shall pay cash equal to the Fair Market
Value of the fractional share of Stock at such time.

          (ii) In the event of the exercise of such Right, the Company’s
obligation in respect of any related Option or such portion thereof will be
discharged by payment of the Right so exercised.

12



--------------------------------------------------------------------------------



 



6. Performance Shares

     (a) Subject to the provisions of the Plan, the Committee shall: (i)
determine and designate from time to time those Key Employees or groups of Key
Employees to whom Awards of Performance Shares are to be made, (ii) determine
the performance period (the “Performance Period”) and performance objectives
(the “Performance Objectives”) applicable to such Awards, (iii) determine
whether to impose a restriction period (the “Restriction Period”) following the
completion of the Performance Period applicable to any Key Employees or groups
of Key Employees, (iv) determine the form of settlement of a Performance Share,
and (v) generally determine the terms and conditions of each such Award. At any
date, each Performance Share shall have a value equal to the Fair Market Value
of a share of Stock at such date; provided that the Committee may limit the
aggregate amount payable upon the settlement of any Award. The maximum award for
any individual employee in any given year shall be 200,000 Performance Shares.

     (b) The Committee shall determine a Performance Period of not less than one
nor more than five years. Performance Periods may overlap and Key Employees may
participate simultaneously with respect to Performance Shares for which
different Performance Periods are prescribed.

     (c) The Committee may impose a Restriction Period of any duration
determined appropriate in its sole discretion, which shall apply immediately
following the completion of the Performance Period to which it relates.

     (d) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon one or more
of the following objective criteria, as the Committee deems appropriate, which
may be (i) determined solely by reference to the performance of the Company, any
subsidiary or affiliate of the Company or any division or unit of any of the
foregoing, or (ii) based on comparative performance of any one or more of the
following relative to other entities: (A) earnings per share, (B) return on
equity, (C) cash flow, (D) return on total capital, (E) return on assets, (F)
economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income,
(P) productivity improvements, or (iii) a Key Employee’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria such
as growth and profitability, customer satisfaction, leadership effectiveness,
business development, negotiating transactions and sales or developing long term
business goals. If during the course of a Performance Period there shall occur
significant events which the Committee expects to have a substantial effect on
the applicable Performance Objectives during such period, the Committee may
revise such Performance Objectives.

13



--------------------------------------------------------------------------------



 



     (e) At the beginning of a Performance Period, the Committee shall determine
for each Key Employee or group of Key Employees the number of Performance Shares
or the percentage of Performance Shares which shall be paid to the Key Employee
or member of the group of Key Employees following completion of the Performance
Period or if later, following any applicable Restriction Period, if the
applicable Performance Objectives are met in whole or in part.

     (f) If a Key Employee terminates service with all Participating Companies
during a Performance Period or any applicable Restriction Period: (i) because of
death, (ii) because of Total Disability, (iii) solely in the case of a Key
Employee with an original hire date with a Participating Company before
January 1, 2002, because of his or her voluntary termination of employment due
to Retirement, or (iv) under other circumstances where the Committee in its sole
discretion finds that a waiver would be in the best interests of the Company;
that Key Employee may, as determined by the Committee, be entitled to payment in
settlement of such Performance Shares at the end of the Performance Period or if
later, at the end of any applicable Restriction Period, based upon the extent to
which the Performance Objectives were satisfied at the end of such Performance
Period and prorated for the portion of the Performance Period together with any
applicable Restriction Period during which the Key Employee was actively
employed by any Participating Company; provided, however, the Committee may
provide for an earlier payment in settlement of such Performance Shares in such
amount and under such terms and conditions as the Committee deems appropriate or
desirable. If a Key Employee terminates service with all Participating Companies
during a Performance Period or any applicable Restriction Period for any other
reason, then such Key Employee shall not be entitled to any Award with respect
to that Performance Period and/or Restriction Period unless the Committee shall
otherwise determine.

     (g) Each Award of a Performance Share shall be paid in whole shares of
Stock, or cash, or a combination of Stock and cash either as a lump sum payment
or in annual installments, all as the Committee shall determine, with payment to
commence as soon as practicable after the end of the relevant Performance Period
or if later, at the end of any applicable Restriction Period.

     (h) Except as otherwise required by applicable law, no Performance Share
granted under the Plan shall be transferable other than by will or by the laws
of descent or distribution.

14



--------------------------------------------------------------------------------



 



7. Restricted Stock

     (a) Except as provided in Section 9, Restricted Stock shall be subject to a
restriction period (after which restrictions will lapse) which shall mean a
period commencing on the date the Award is granted and ending on such date as
the Committee shall determine (the “Restriction Period”). The Committee may
provide for the lapse of restrictions in installments where deemed appropriate
and it may also require the achievement of predetermined performance objectives
in order for such shares to vest. Except as otherwise provided in the Plan,
certificates for shares of Restricted Stock shall be delivered to a Key Employee
as soon as administratively practicable following the end of the applicable
Restriction Period.

     (b) Except when the Committee determines otherwise pursuant to
Section 7(d), if a Key Employee terminates employment with all Participating
Companies for any reason before the expiration of the Restriction Period, all
shares of Restricted Stock still subject to restriction shall be forfeited by
the Key Employee and shall be reacquired by the Company.

     (c) Except as otherwise provided in this Section 7 or required by
applicable law, no shares of Restricted Stock received by a Key Employee shall
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
during the Restriction Period.

     (d) In cases of: (i) death, (ii) Total Disability, (iii) solely in the case
of a Key Employee with an original hire date with a Participating Company before
January 1, 2002, a voluntary termination of employment due to Retirement, or
(iv) in cases of special circumstances, the Committee may, in its sole
discretion when it finds that a waiver would be in the best interests of the
Company, elect to waive any or all remaining restrictions with respect to such
Key Employee’s Restricted Stock.

     (e) The Committee may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan may be held in custody by a bank or other institution, or that the Company
may itself hold such shares in custody until the Restriction Period expires or
until restrictions thereon otherwise lapse, or later as provided in Section 14
hereof. The Committee may require, as a condition of any Award of Restricted
Stock that the Key Employee shall have delivered a stock power endorsed in blank
relating to the Restricted Stock, and shall require, as a condition of
settlement of any Award of Stock, that the Key Employee satisfy applicable tax
withholding obligations as provided in Section 14 hereof.

     (f) Nothing in this Section 7 shall preclude a Key Employee from exchanging
any shares of Restricted Stock subject to the restrictions contained herein for
any other shares of Stock that are similarly restricted.

15



--------------------------------------------------------------------------------



 



     (g) Subject to Section 7(e) and Section 8, each Key Employee entitled to
receive Restricted Stock under the Plan shall be issued a certificate for the
shares of Stock. Such certificate shall be registered in the name of the Key
Employee, and shall bear an appropriate legend reciting the terms, conditions
and restrictions, if any, applicable to such Award and shall be subject to
appropriate stop-transfer orders.

8. Certificates for Awards of Stock

     (a) The Company shall not be required to issue or deliver any certificates
for shares of Stock prior to: (i) the listing of such shares on any stock
exchange on which the Stock may then be listed, (ii) the completion of any
registration or qualification of such shares under any federal or state law, or
any ruling or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable, and (iii) the
satisfaction of any tax withholding obligations as provided in Section 14
hereof.

     (b) All certificates for shares of Stock delivered under the Plan shall
also be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. In making such
determination, the Committee may rely upon an opinion of counsel for the
Company.

     (c) Except for the restrictions on Restricted Stock under Section 7, each
Key Employee who receives Stock in settlement of an Award of Stock, shall have
all of the rights of a shareholder with respect to such shares, including the
right to vote the shares and receive dividends and other distributions. No Key
Employee awarded an Option, a Right or a Performance Share, and no Director
awarded an Option or Right, shall have any right as a shareholder with respect
to any shares of Stock covered by his or her Option, Right or Performance Share
prior to the date of issuance to him or her of a certificate or certificates for
such shares.

9. Change of Control

     (a) For purposes of this Plan, a Change of Control shall occur if:

          (i) a report on Schedule 13D shall be filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Act disclosing that any
Person, other than the Company or a subsidiary of the Company or any employee
benefit plan sponsored by the Company or a subsidiary of the Company is the
Beneficial Owner of twenty percent or more of the outstanding stock of the
Company entitled to vote in the election of directors of the Company;

16



--------------------------------------------------------------------------------



 



          (ii) any Person other than the Company or a subsidiary of the Company
or any employee benefit plan sponsored by the Company or a subsidiary of the
Company shall purchase shares pursuant to a tender offer or exchange offer to
acquire any stock of the Company (or securities convertible into stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the Person in question is the Beneficial Owner of fifteen percent or
more of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);

          (iii) any merger, consolidation, recapitalization or reorganization of
the Company approved by the stockholders of the Company shall be consummated,
other than any such transaction immediately following which the persons who were
the Beneficial Owners of the outstanding securities of the Company entitled to
vote in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;

          (iv) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company approved by the stockholders of the Company shall be consummated; or

          (v) within any 24 month period, the persons who were directors of the
Company immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, provided that any director who was not a director at the beginning of
such period shall be deemed to be an Incumbent Director if such director (A) was
elected to the Board by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually or by prior operation of this clause (v), and (B) was not
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in Section 9(a)(iii) or Section 9(a)(iv) of the
Plan.

     (b) For purposes of this Plan, a Potential Change of Control shall occur
if:

            (i) A Person shall commence a tender offer, which if successfully
consummated, would result in such Person being the Beneficial Owner of at least
15% of the stock of the Company entitled to vote in the election of directors of
the Company;

17



--------------------------------------------------------------------------------



 



            (ii) The Company enters into an agreement, the consummation of which
would constitute a Change of Control;

            (iii) Solicitation of proxies for the election of directors of the
Company by anyone other than the Company, which, if such directors were elected,
would result in the occurrence of a Change of Control as described in
Section 9(a)(v); or

            (iv) Any other event shall occur which is deemed to be a Potential
Change of Control by the Board, the Committee, or any other appropriate
committee of the Board in its sole discretion.

     (c) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:

            (i) Each Option and related Right outstanding on the date such
Change of Control occurs, and which is not then fully vested and exercisable,
shall immediately vest and become exercisable to the full extent of the original
grant for the remainder of its term.

            (ii) The surviving or resulting corporation may, in its discretion,
provide for the assumption or replacement of each outstanding Option and related
Right granted under the Plan on terms which are no less favorable to the
optionee than those applicable to the Options and Rights immediately prior to
the Change of Control. If the surviving or resulting corporation offers to
assume or replace the Options and Rights, the optionee may elect to have his or
her Options and Rights assumed or replaced, in whole or in part, or to surrender
on the date the Change of Control occurs his or her Options and Rights, in whole
or in part, for cash equal to the excess of the Formula Price over the exercise
price.

            (iii) In the event the successor corporation does not offer to
assume or replace the outstanding Options and Rights as described in
Section 9(b)(ii) hereof, each Option and Right will be exercised on the date
such Change of Control occurs for cash equal to the excess of the Formula Price
over the exercise price.

            (iv) The restrictions applicable to shares of Restricted Stock held
by Key Employees pursuant to Section 7 shall lapse upon the occurrence of a
Change of Control, and such Key Employees shall be entitled to elect, at any
time during the 60 calendar days following such Change of Control, to receive
immediately after the date the Key Employee makes such election either of the
following: (A) unrestricted certificates for all of such shares, or (B) a lump
sum cash amount equal to the number of such shares multiplied by the Formula
Price. If a Key Employee does not make any election during the foregoing 60 day
period, such Key Employee shall be deemed to have made the election described in
Section 9(b)(vi)(A) as of the 60th day of such period, and unrestricted
certificates shall be issued to such Key Employee immediately following such day
as described in Section 9(b)(vi)(A) hereof.

18



--------------------------------------------------------------------------------



 



            (v) If a Change of Control occurs during the course of a Performance
Period or any Restriction Period applicable to an Award of Performance Shares
pursuant to Section 6, then a Key Employee shall be deemed to have satisfied the
Performance Objectives and to have completed any applicable Restriction Period
effective on the date of such occurrence. Such Key Employee shall be paid,
immediately following the occurrence of such Change of Control, a lump sum cash
amount equal to the number of outstanding Performance Shares awarded to such Key
Employee multiplied by the Formula Price.

     (d) Notwithstanding any provision in this Plan to the contrary, in the
event of a Change of Control as described in Section 9(b)(iii) or
Section 9(b)(iv) of the Plan, in the case of an awardee whose employment or
service involuntarily terminates on or after the date of a shareholder approval
described in either of such Sections but before the date of a consummation
described in either of such Sections, the date of termination of such an
awardee’s employment or service shall be deemed for purposes of the Plan to be
the day following the date of the applicable consummation.

10. Beneficiary

     (a) Each Key Employee, Director and/or his or her Transferee may file with
the Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective as of a date
prior to such receipt.

     (b) If no such Beneficiary designation is in effect at the time of death of
a Key Employee, Director or Transferee, as the case may be, or if no designated
Beneficiary survives the Key Employee, Director or Transferee or if such
designation conflicts with applicable law, the estate of the Key Employee,
Director or Transferee, as the case may be, shall be entitled to receive the
Award, if any, payable under the Plan upon his or her death. If the Committee is
in doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefor.

19



--------------------------------------------------------------------------------



 



11. Administration of the Plan

     (a) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.

     (b) The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part thereof, and its
interpretations and constructions thereof and actions taken thereunder shall be,
except as otherwise determined by the Board, final, conclusive and binding on
all persons for all purposes.

     (c) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees, whether or not such Key
Employees are similarly situated.

     (d) The Committee may, in its sole discretion, delegate such of its powers
as it deems appropriate to the Company’s Group Senior Vice President, Human
Resources (or other person holding a similar position) or the Company’s Chief
Executive Officer, except that Awards to executive officers shall be made, and
matters related thereto shall be determined, solely by the Committee or the
Board or any other appropriate committee of the Board.

     12. Amendment, Extension or Termination

     The Board or the Committee may, at any time, amend or modify the Plan and,
specifically, may make such modifications to the Plan as it deems necessary to
avoid the application of Section 162(m) of the Code and the Treasury regulations
issued thereunder. However: (i) with respect only to Incentive Stock Options, no
amendment shall, without approval by a majority of the Company’s stockholders,
(A) alter the group of persons eligible to participate in the Plan, or
(B) except as provided in Section 13 increase the maximum number of shares of
Stock which are available for Awards under the Plan; or, (ii) with respect to
all Options, allow the Committee to reprice the Options. The Board may suspend
or terminate the Plan at any time without the consent of such person.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
amended, modified, suspended or terminated during the period in which a Change
of Control is threatened. For purposes of the preceding sentence, a Change of
Control shall be deemed to be threatened for the period beginning on the date of
any Potential Change of Control, and ending upon the earlier of: (I) the second
anniversary of the date of such Potential Change of Control, (II) the date a
Change of Control occurs, or (III) the date the Board or the Committee
determines in good faith that a Change of Control is no longer threatened.
Further, notwithstanding anything in this Plan to the contrary, no amendment,
modification, suspension or termination following a Change of Control shall
adversely impair or reduce the rights of any person with respect to a prior
Award without the consent of such person.

20



--------------------------------------------------------------------------------



 



13. Adjustments in Event of Change in Common Stock

     In the event of any reorganization, merger, recapitalization,
consolidation, liquidation, stock dividend, stock split, reclassification,
combination of shares, rights offering, split-up or extraordinary dividend
(including a spin-off) or divestiture, or any other change in the corporate
structure or shares, the Committee may make such adjustment in the Stock subject
to Awards, including Stock subject to purchase by an Option, or the terms,
conditions or restrictions on Stock or Awards, including the price payable upon
the exercise of such Option and the number of shares subject to restricted stock
awards, as the Committee deems equitable.

14. Miscellaneous

     (a) If a Change of Control has not occurred and if the Committee determines
that a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period or any applicable Restriction
Period has not been completed or terminate any Award of Restricted Stock for
which the Restriction Period has not lapsed.

     (b) Except as provided in Section 9, nothing in this Plan or any Award
granted hereunder shall confer upon any employee any right to continue in the
employ of any Participating Company or interfere in any way with the right of
any Participating Company to terminate his or her employment at any time. No
Award payable under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any employee benefit plan or other
arrangement of any Participating Company for the benefit of its employees unless
the Company shall determine otherwise. No Key Employee shall have any claim to
an Award until it is actually granted under the Plan. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
provided in Section 7(e) with respect to Restricted Stock.

     (c) The Committee shall have the right to make such provisions as deemed
appropriate in its sole discretion to satisfy any obligation of the Company to
withhold federal, state or local income or other taxes incurred by reason of the
operation of the Plan or an Award under the Plan, including but not limited to
at any time: (i) requiring a Key Employee to submit payment to the Company for
such taxes before making settlement of any Award of Stock or other amount due
under the Plan, (ii) withholding such taxes from wages or other amounts due to
the Key Employee before making settlement of any Award of Stock or other amount
due under the Plan, (iii) making settlement of any Award of Stock or other
amount due under the Plan to a Key Employee

21



--------------------------------------------------------------------------------



 



part in Stock and part in cash to facilitate satisfaction of such withholding
obligations, or (iv) receiving Stock already owned by, or withholding Stock
otherwise due to, the Key Employee in an amount determined necessary to satisfy
such withholding obligations; provided, however, that, notwithstanding any
language herein to the contrary, any Key Employee who is an executive officer of
the Company (within the meaning of Section 16 of the Act) shall have the right
to satisfy his or her obligations to the Company pursuant to this Section 14(c)
by instructing the Company not to deliver to the Key Employee Stock otherwise
deliverable to the Key Employee in an amount sufficient to satisfy such
obligations to the Company.

     (d) The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required.

     (e) The terms of the Plan shall be binding upon the Company and its
successors and assigns.

     (f) Captions preceding the sections hereof are inserted solely as a matter
of convenience and in no way define or limit the scope or intent of any
provision hereof.

15. Effective Date, Term of Plan and Shareholder Approval

     The effective date of the Plan shall be May 18, 2000. No Award shall be
granted under this Plan after the Plan’s termination date. The Plan’s
termination date shall be the earlier of: (a) May 18, 2010, or (b) the date on
which the Maximum Limit (as defined in Section 3 of the Plan) is reached;
provided, however, that the Plan will continue in effect for existing Awards as
long as any such Award is outstanding.

22



--------------------------------------------------------------------------------



 



ADMINISTRATION

     The Plan is administered by the Committee of the Board, the members of
which serve at the pleasure of the Board. The Committee is composed of directors
none of whom is an officer or employee of any Participating Company.

FEDERAL TAX TREATMENT

     The following is a brief summary of the current Federal income tax rules
generally applicable to Options, Rights, Performance Shares and Restricted
Stock. The following summary does not include any discussion of state, local or
foreign income tax consequences or the effect of gift, estate or inheritance
taxes, any of which may be significant to a particular individual Award
recipient. In addition, this summary does not apply to every specific
transaction that may occur. Awardees should consult their own tax advisors for
precise advice pertaining to his or her particular circumstances regarding the
specific tax consequences applicable to them.

A. Options and Rights

     Options granted under the Plan may be either non-qualified options or
incentive Stock Options qualifying under Section 422A of the Code.

Non-qualified Options

     An optionee is not subject to Federal income tax upon grant of a
non-qualified Option. At the time of exercise, the optionee will realize
compensation income (subject to withholding) to the extent that the then fair
market value of the stock exceeds the Option exercise price. The amount of such
income will constitute an addition to the optionee’s tax basis in the optioned
stock. Sale of the shares will result in capital gain or loss (long-term or
short-term depending on the optionee’s holding period). The Company is entitled
to a Federal tax deduction at the same time and to the same extent that the
optionee realizes compensation income.

Incentive Stock Options

     Options under the Plan denominated as Incentive Stock Options are intended
to constitute incentive stock options under Section 422A of the Code. An
optionee is not subject to Federal income tax upon either the grant or exercise
of an Incentive Stock Option. If the optionee holds the shares acquired upon
exercise for at least one year after issuance of the optioned shares and until
at least two years after grant of the option, then the difference between the
amount realized on a subsequent sale or other taxable disposition of the shares
and the option price will constitute long-term capital gain or loss. To obtain
favorable tax

23



--------------------------------------------------------------------------------



 



treatment, an Incentive Stock Option must be exercised within three months after
termination of employment (other than by retirement, disability, or death) with
the Company or a 50% subsidiary. To obtain favorable tax treatment, an Incentive
Stock Option must be exercised within three months of retirement or within one
year of cessation of employment for disability (with no limitation in the case
of death), notwithstanding any longer exercise period permitted under the terms
of the Plan. The Company will not be entitled to a Federal tax deduction with
respect to the grant or exercise of the Incentive Stock Option.

     If the optionee sells the shares acquired under an Incentive Stock Option
before the requisite holding period, he or she will be deemed to have made a
“disqualifying disposition” of the shares and will realize compensation income
in the year of disposition equal to the lesser of the fair market value of the
shares at exercise or the amount realized on their disposition over the exercise
price for the Option. (However, if the disposition is by gift or by sale to a
related party, the compensation income must be measured by the value of the
shares at exercise over the exercise price.) Any gain recognized upon a
disqualifying disposition in excess of the ordinary income portion will
constitute either short-term or long-term capital gain. In the event of a
disqualifying disposition, the Company will be entitled to a Federal tax
deduction in the amount of the compensation income realized by the optionee.

     The option spread on the exercise of an Incentive Stock Option is an
adjustment in computing alternative minimum taxable income. No adjustment is
required, however, if the optionee made a disqualifying disposition of the
shares in the same year as he or she is taxed on the exercise.

Rights

     Rights may have been awarded to officers and directors of The Hartford
subject to Section 16(b) of the Act with respect to both Incentive Stock Options
and non-qualified Options granted under the Plan. An optionee is not taxed upon
the grant of Rights. An optionee exercising Rights for cash will realize
compensation income (subject to withholding) in the amount of the cash received.
The Company is entitled to a tax deduction at the same time and to the same
extent that the optionee realizes compensation income.

B. Performance Shares

     An awardee of Performance Shares will generally realize compensation income
(subject to withholding) when and to the extent that payment is made, whether in
the form of cash or shares of Stock. To the extent that payment is made in the
form of Stock, income shall be measured by the then fair market value of the
shares, which shall constitute an addition to the awardee’s tax basis in such
shares. The Company will be entitled to a Federal tax deduction for the value of
payment at the time of payment.

24



--------------------------------------------------------------------------------



 



C. Restricted Stock

     An awardee of Restricted Stock normally will not realize taxable
compensation income and the Company will not be entitled to a deduction upon the
grant of restricted stock. At the time the shares of restricted stock are no
longer subject to a substantial risk of forfeiture (as defined in the Code) or
become transferable, an awardee will realize taxable ordinary compensation
income (subject to tax withholding) in an amount equal to the fair market value
of such number of shares of Stock which have become nonforfeitable or
transferable and the Company will be entitled to a deduction in the same amount,
provided the Company complies with applicable tax withholding requirements.
However, an awardee may make an income recognition election under Section 83(b)
of the Code (an “83(b) Election”) and recognize taxable ordinary compensation
income (subject to tax withholding) in the year the shares of restricted stock
are awarded in an amount equal to their fair market value at the time of the
award, determined without regard to the restrictions. In that event, the Company
will be entitled to a deduction in such year in the same amount, provided the
Company complies with applicable tax withholding requirements, and any gain or
loss realized by the employee upon the subsequent disposition of Stock will be
capital gain or loss and will not result in any further deduction to the
Company.

     Any dividends with respect to the shares of restricted stock that are paid
or made available to an awardee who has not made an 83(b) Election while the
shares remain forfeitable are treated as additional compensation taxable as
ordinary compensation income (subject to withholding) to the awardee and
deductible by the Company when paid. If an 83(b) Election has been made with
respect to the restricted stock, the dividends represent ordinary dividend
income to the awardee and are not deductible by the Company. If the awardee
makes an 83(b) Election and subsequently forfeits the shares of restricted
stock, the awardee is not entitled to a deduction as a consequence of such
forfeiture for taxes previously paid on the award of restricted shares, and the
Company must include as ordinary income the amount it previously deducted in the
year of grant with respect to such shares.

D. Golden Parachute Tax Penalties

     Options, Rights, Performance Shares or Restricted Stock which are granted,
accelerated or enhanced upon the occurrence of a Change of Control may give
rise, in whole or in part, to “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code and, to such extent, will be
nondeductible by the Company and subject to a 20% excise tax to the awardee.

25



--------------------------------------------------------------------------------



 



RESALE RESTRICTIONS

Except for the restrictions on Restricted Stock under Section 7, the Plan
contains no restrictions on the resale of Stock issued in settlement of an
Award. However, affiliates of the Company, which may include directors and
certain officers of the Company, may not reoffer or resell shares of Stock in a
transaction which is not registered under the Securities Act of 1933, as amended
(the “Securities Act”), except pursuant to Rule 144 under the Securities Act or
another exemption thereunder. Rule 144 requires, among other things, that
(1) any sales of Stock by an affiliate must be through a broker, and
(2) Securities and Exchange Commission Form 144 must be mailed to the Securities
and Exchange Commission prior to or concurrently with the placing of a sell
order with the broker if the amount sold during any three month period exceeds
500 shares or has an aggregate sale price of more than $10,000.

26